Citation Nr: 1502206	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-14 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1954 to February 1956.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file rests with the Houston, Texas, RO.  

This appeal was remanded by the Board in March and August 2014.  The requirements of the remands were fulfilled and the case was properly returned to the Board.  

The claims file includes evidence not yet reviewed by the RO and which does not have a waiver of such review.  As the Board is granting the claim, no remand is necessary for RO review of this evidence.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Evidence of the Veteran and Appellant's marriage is located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and the Appellant declared an informal marriage in December 1975.  The Veteran's death certificate indicates he died in October 2009 from chronic obstructive pulmonary disease and ischemic heart disease.  The death certificate indicates Parkinson's disease and traumatic brain injury were significant conditions contributing to death.  

2.  At the time of his death, the Veteran was service connected for several disabilities, including traumatic brain injury.  

3.  The evidence is at least in equipoise as to whether the Veteran's traumatic brain injury contributed causally to his death.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, the Veteran's service-connected traumatic brain injury was a contributory cause of his death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for the cause of death, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  


Merits of the Claim

When any Veteran dies after December 31, 1956, from a service-connected or compensable disability, the Secretary shall pay dependency and indemnity compensation to such Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate indicates he died in October 2009 from chronic obstructive pulmonary disease and ischemic heart disease.  The death certificate also indicates Parkinson's disease and traumatic brain injury were significant conditions contributing to death.  The medical examiner's report did not offer any rationale for this conclusion.  

In May 2014, VA received a letter from the office manager of the county medical examiner's office, stating that the medical examiner, Dr. S.P. had received the Veteran's medical and service files.  The manager added that the examiner "verified the 'traumatic brain injury' for that diagnosis to be a contributory factor in the cause of death" and "that it was definitely a factor" in the Veteran's death.  As this letter is signed by the office manager who has not provided any evidence of medical expertise, the Board notes it has some diminished probative value.  

VA received a letter in August 2014 from Dr. P.J.B., stating that he was the new county medical examiner.  He reiterated Dr. S.P.'s conclusion and added that he concurred with this assessment.  In a December 2014 letter, Dr. P.J.B. again reiterated Dr. S.P.'s opinion, and added that it was based on the Veteran's long history of Parkinson's, which he stated is a known complication of traumatic brain injury.  He stated that both Parkinson's and a debilitating brain injury are adverse risk factors that add morbidity and mortality to an underlying cardiovascular disease.  Dr. P.J.B. concluded that therefore, they were contributory causes of the Veteran's death.  

The medical evidence does not explicitly state how the Veteran's traumatic brain injury contributed substantially or materially to his death.  The statements of the office manager are treated as lay, and therefore have little probative weight.  The statements of Dr. P.J.B. indicate that he and Dr. S.P. are of the opinion that the disability did combine with the Veteran's other disabilities to cause death and that a traumatic brain injury and its effects would lend assistance to the production of death in any such case.  The Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Therefore, resolving reasonable doubt in the appellant's favor, entitlement to service connection for the cause of death is granted.  



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


